Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 1 of 9 PageID #: 503




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  GLEN FLEMING                                                                           Plaintiff

  v.                                                        Civil Action No. 3:19-cv-00125-RGJ

  DONNIE TINNELL, et al.                                                              Defendants

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff Glen Fleming’s (“Fleming”) Motion to Remand

 [DE 37] and Defendants Floyd Cook, Dale Pressley, and Donnie Tinnell’s (collectively

 “Defendants”) Motion for Summary Judgment. [DE 31]. Briefing is complete. [DEs 45, 36].

 These matters are ripe. For the reasons below, the Motion to Remand is DENIED and the Motion

 for Summary Judgment is GRANTED.

                                     I.     BACKGROUND

        Fleming brings this action for malicious prosecution against Defendants. [See DE 19 at

 193]. In the prosecution underlying his claim, Fleming “was arrested when, pursuant to an

 undisputedly valid search warrant, officers appeared at [Fleming]’s real property, owned by

 [Fleming] for more than thirty years, and found one pound of marijuana therein while [Fleming]

 was present on the property.” [DE 31-1 at 292]. When law enforcement arrived at Fleming’s

 property, he was “the only individual present that owned the real property where the illegal drugs

 were found[,]” and he currently “continues to own the property and continues to operate said

 business.” [Id. at 293]. Fleming’s first name, Glen, appears on “the sign on the building where

 the drugs were found[, which] reads ‘Glen’s Auto Clinic.’” [Id.].




                                                 1
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 2 of 9 PageID #: 504




        At the time of his arrest, Fleming explained to law enforcement “that he was selling his

 business to two other individuals who were also present at the raid, Mahammed N. Mahammed

 and Elvin Mustic.” [DE 19 at 195]. During this encounter, Fleming

        indicated . . . that he was closing up and selling [his business] to Mahammed and
        Mustic. He further explained that he had already moved out of the building except
        for some personal items in the front office which he was there to remove from the
        premises. He also informed [Agent Reccius] that he had no knowledge of any
        marijuana which the agent . . . [told him] was located in a back room of the
        premises.

 [Id. at 195-95]. Fleming “was charged with “felony Trafficking in Marijuana, in excess of eight

 (8) ounces.” [DE 36 at 345]. When he “appeared for his preliminary hearing on December 18,

 2017, . . . the case against him was dismissed[.]” [Id.]. “Two days later, Mr. Fleming” was indicted

 by a grand jury for “felony Trafficking in Marijuana, in excess of eight (8) ounces.” [Id.]. “The

 only witness who testified before the grand jury was Defendant Pressley.” [Id. at 346]. Fleming’s

 indictment was “dismissed on February 18, 2018” upon the Commonwealth’s motion to dismiss

 without prejudice. [Id.]; [see also DE 36-3 at 361].

        Fleming filed a Complaint in Bullitt Circuit Court on December 11, 2019. [DE 1-2 at 6].

 Defendants removed the matter to this Court on February 19, 2019. [DE 1 at 1]. One week later,

 Defendants moved to dismiss [DE 5] and Fleming then moved to amend his Complaint. [DE 13].

 This Court granted Fleming’s motion to amend on March 16, 2020, and Fleming filed his Amended

 Complaint on March 23, 2020. Several months later, Defendants filed the present motion for

 summary judgment, [DE 31], and on the same day that he responded, [DE 36], Fleming moved to

 remand this case to Bullitt Circuit Court. [DE 37]. The deadline for fact discovery is currently set

 for July 30, 2021. [DE 51].




                                                  2
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 3 of 9 PageID #: 505




                                          II.     ANALYSIS

        Because the Court must first ensure it has jurisdiction, it will address Fleming’s Motion to

 Remand, then Defendants’ Motion for Summary Judgment.

        a. Motion to Remand

        Federal courts are limited in their jurisdiction, and “possess only that power authorized by

 Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

 “Congress has provided for removal of cases from state court to federal court when the plaintiff's

 complaint alleges a claim arising under federal law.” Rivet v. Regions Bank, 522 U.S. 470, 472

 (1998). District courts have “original jurisdiction of all civil actions arising under the Constitution,

 laws, or treaties of the United States.” 28 USCS § 1331. This is commonly called federal question

 jurisdiction, and courts use the “well-pleaded complaint rule” to determine whether this

 jurisdiction is proper. Obeid v. Meridian Auto. Sys., 296 F. Supp. 2d 751, 752 (E.D. Mich. 2003)

 (citing Rivet v. Regions Bank of Louisiana, 522 U.S. 470 (1998)). Under federal question

 jurisdiction, “[t]he existence of subject matter jurisdiction is determined by examining the

 complaint as it existed at the time of removal.” Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195,

 210 (6th Cir. 2004) (citing Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 758 (6th Cir. 2000)).

        “Generally, if the federal claims are dismissed before trial, … the state claims should be

 dismissed as well.” Id. (quoting Taylor v. First of Am.Bank-Wayne, 973 F.2d 1284, 1287 (6th Cir.

 1992)) (internal quotations omitted). “Dismissal is not mandatory, however, because supplemental

 jurisdiction ‘is a doctrine of discretion, not of plaintiff’s right.’” Id. (quoting Taylor, 973 F.2d at

 1287). The Sixth Circuit has instructed that

        “‘[a] trial court must balance the interests . . . when deciding whether to resolve a
        pendent state claim on the merits.’” Long, 201 F.3d 754, 758 (quoting Aschinger
        v. Columbus Showcase Co., 934 F.2d 1402, 1412 (6th Cir. 1991) (quoting Province
        v. Cleveland Press Publishing Co., 787 F.2d 1047, 1055 (6th Cir. 1986)). “A

                                                    3
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 4 of 9 PageID #: 506




        district court should consider the interests of judicial economy and the avoidance
        of multiplicity of litigation and balance those interests against needlessly deciding
        state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182 (6th
        Cir. 1993) (quoting Aschinger v. Columbus Showcase Co., 934 F.2d 1402, 1412
        (6th Cir. 1991)). The court also may consider whether the plaintiff has used
        ‘manipulative tactics’ to defeat removal and secure a state forum, such as “simply
        by deleting all federal-law claims from the complaint and requesting that the district
        court remand the case.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)
        (“If the plaintiff has attempted to manipulate the forum, the court should take this
        behavior into account in determining whether the balance of factors to be
        considered under the pendent jurisdiction doctrine support a remand in the case.”).

 Harper, 392 F.3d at 211. The Sixth Circuit upheld a district court’s refusal to remand a case when

 it “had been on the district court’s docket for a substantial amount of time (11 months); the parties

 had completed discovery; [the plaintiff] did not abandon his federal claim until he filed his

 amended complaint; and Defendants’ summary judgment motions were ripe for decision.” Id.

        The Harper analysis is on point with the posture of Fleming’s Motion to Remand. Fleming

 removed to this Court on February 19, 2019, [DE 1], and his Amended Complaint was filed on

 March 23, 2020. [DE 19]. Fleming did not file his Motion to Remand until over nine months

 later. [DE 37]. Additionally, Defendants’ Motion for Summary Judgment was filed one month

 before Fleming’s Motion to Remand; [DE 31]; in fact, Fleming responded to the Motion for

 Summary Judgment on the same day that he filed his Motion to Remand. [DEs 36, 37]. Further,

 with the fact discovery deadline less than one month away, discovery is almost complete. [DE 51

 at 496].

        In total, this matter has been pending in federal court for over two years. [See DE 1]. The

 timing of Fleming’s Motion on the same day as his Response to the Motion for Summary Judgment

 raises suspicion, and thus weighs against remand. See Harper, 392 F.3d at 211. Finally, Fleming’s

 Motion to Remand acknowledges that at the time this case was removed, “removal . . . was

 proper[,]” and that “supplemental jurisdiction over state law claims may continue even after the



                                                  4
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 5 of 9 PageID #: 507




 dismissal of the underlying federal question[,] . . . [h]owever, such jurisdiction is explicitly

 recognized as discretionary.” [DE 37 at 369, 371] (citing Carlsbad Technology, Inc. v. HIF Bio,

 Inc., 556 U.S. 635, 639-40 (2009)). While Fleming’s only remaining claims are matters of state

 law, the timing of his Motion to Remand, the duration of this case’s pendency before this Court,

 and the fast-approaching discovery deadline all weigh against remand. As a result, this Court has

 subject matter jurisdiction over this matter and Fleming’s Motion to Remand [DE 37] is DENIED.

        b. Motion for Summary Judgment

        Defendants seek summary judgment on Fleming’s sole claim against them. [DE 31 at 282].

 Fleming agrees that “only state law tort claims for malicious prosecution remain to be decided by

 this [C]ourt.” [DE 36 at 342].

        The Supreme Court of Kentucky has stated that “[a] malicious prosecution action may be

 established by showing that:

        1) the defendant initiated, continued, or procured a criminal or civil judicial
           proceeding, or an administrative disciplinary proceeding against the plaintiff;
        2) the defendant acted without probable cause;
        3) the defendant acted with malice, which, in the criminal context, means seeking
           to achieve a purpose other than bringing an offender to justice; . . .
        4) the proceeding, except in ex parte civil actions, terminated in favor of the person
           against whom it was brought; and
        5) the plaintiff suffered damages as a result of the proceeding.

 Martin v. O’Daniel, 507 S.W.3d 1, 11-12 (Ky. 2017) (emphasis original). “Where sufficient

 undisputed facts show probable cause, the question is one of law for the court.” Reid v. True, 302

 S.W.2d 846, 848 (Ky. App. 1957) (citing Stearns Coal Co. v. Johnson, 238 Ky. 247 (1931)). “The

 plaintiff in a malicious prosecution action has the burden of establishing a lack of probable cause.”

 Whitlock v. Haney, 2012 Ky. App. Unpub. LEXIS 64, at *8 (Ky. App. 2013) (citing Collins v.

 Williams, 10 S.W.3d 493, 496 (Ky. App. 1999)).




                                                  5
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 6 of 9 PageID #: 508




        “Kentucky courts have expressed the role of a grand jury indictment as to the element of

 probable cause in malicious prosecution cases many times: ‘When a grand jury, upon other

 testimony than that of the prosecutor alone, find an indictment to be a true bill, the presumption is

 prima facie that, as they, on their oaths, have said that the person indicated is guilty, the prosecutor

 had reasonable grounds for the prosecution.’” Davidson v. Caster-Knott Dry Goods Co., 202

 S.W.3d 597, 607 (Ky. App. 2006) (quoting Conder v. Morrison, 275 Ky. 360 (Ky. 1939)). “Courts

 have applied this same principal against police officer defendants.” Powell v. Cornett, 2013 U.S.

 Dist. LEXIS 56175, at *13 (W.D. Ky. Apr. 18, 2013) (citing Davis v. McKinney, 422 Fed. App’x

 442, 443 (6th Cir. 2011)).

        Fleming argues that the presumption of probable cause does not apply because “[t]he

 Bullitt County indictment was supported only by testimony of Defendant Pressley[,]” [DE 36 at

 349], and the presumption is only triggered when the grand jury’s indictment is found “upon other

 testimony, than that of the prosecutor alone[.]” Conder v. Morrison, 121 S.W.2d 930, 931 (Ky.

 App. 1938). Fleming’s conclusion is misstated because Defendant Pressley was not the prosecutor

 seeking the indictment; he was a Deputy that interrogated Fleming then testified at his grand jury

 proceeding. [DE 36 at 345, 349]. Thus, the grand jury’s indictment was not supported exclusively,

 or at all, by the testimony of the prosecutor. As a result, the grand jury’s return of an indictment

 still triggers the presumption that probable cause existed. See Conder, 121 S.W.2d at 931.

        Defendants argue that they “are entitled to summary judgment on [Fleming]’s claims

 because it now cannot be disputed that there existed probable cause to arrest [Fleming] for the

 crime for which he was arrested and indicted by a grand jury.” [DE 31-1 at 290]. Fleming argues

 that he requires additional discovery to “prove genuine issues of material fact as to probable cause,

 including, but not limited to, the communications between Defendants and Defendants’



                                                    6
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 7 of 9 PageID #: 509




 communications with the Commonwealths’ Attorney leading to Mr. Fleming’s prosecution.” [DE

 36 at 352]. Fleming admits that he was arrested during the execution of a search warrant at a

 property which he owned. [Id. at 350]. He argues, however, that probable cause did not exist

 because he was not named in the search warrant, he had leased the premises of his auto clinic to

 other individuals, and the marijuana was in a locked room to which Fleming did not possess a

 means of entry. [Id.]. Further, Fleming “has engaged in significant political activity in Bullitt

 County,” including opposing Defendant Tinnell’s “appointment as Sherriff of Bullitt County.” [Id.

 at 354]. Fleming argues that “his arrest and subsequent prosecution for trafficking marijuana [can

 be attributed] to his opposition to Defendant Tinnell’s appointment.” [Id.].

        While “[i]t is true the plaintiff had a reasonable explanation” as to why the marijuana

 underlying his arrest was not his, “the guilt or innocence of the accused is not material on the

 question of probable cause.” Reid, 302 S.W.2d at 848. As the Kentucky Court of Appeals has

 explained:

        Whether or not the plaintiff’s story was true, we need not determine. It may be
        assumed that the circumstances were as the plaintiff presented them. Be that as it
        may, the question here is whether or not the defendant[s] could reasonably reject
        plaintiff’s possible explanations and instead draw [their] own conclusion from the
        undisputed facts.

 Id. “An examination of the[] undisputed facts convinces” this Court that “there was strong

 circumstantial evidence” supporting probable cause. Id. Fleming was the legal owner of the

 property subject to the search warrant. [DE 36 at 350]. There were no documents memorializing

 the deal he had to lease the premises to others. [Id. at 344]. He was present on the premises when

 the search warrant was executed and the marijuana was found. [Id. at 350].

        “Probable cause is a relatively low standard based on ‘the practical considerations of

 everyday life on which reasonable and prudent men, not legal technicians, act.’” Commonwealth



                                                 7
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 8 of 9 PageID #: 510




 v. Bennett, 553 S.W.3d 268, 271 (Ky. App. 2018). Because “sufficient undisputed facts show

 probable cause,” the Court finds that probable cause existed to arrest Fleming. See Reid, 302

 S.W.2d at 848.      Further, the grand jury’s indictment against Fleming created a rebuttable

 presumption that probable cause existed, see Davidson, 202 S.W.3d at 607, and Fleming has failed

 to rebut that presumption.

        Fleming’s request for additional discovery will not negate the existence of probable cause,

 because “[i]f there be probable cause, [even] though the charge or claim be false, and therefore

 unjust or wrongful, the most express malice will not be sufficient.” Bannon v. McDonald, 270 Ky.

 364, 366 (1937). “Therefore, [Fleming’s] allegation that the [Defendants] had maliciously, or

 falsely, or unjustly or wrongfully, instituted the former proceeding will not supply the want of the

 allegation that [they] did it without probable cause[.]” Id. The Court has determined that probable

 cause existed on the undisputed facts supporting Fleming’s indictment.               Thus, Fleming’s

 suggestion that his arrest and indictment resulted from “his opposition to Defendant Tinnell’s

 appointment,” [DE 36 at 354], does not negate the probable cause that existed at the time of

 Fleming’s indictment. Because Defendants had probable cause to initiate a prosecution against

 Fleming, his claim for malicious prosecution fails as a matter of law. As a result, Defendants’

 Motion for Summary Judgment [DE 31] is GRANTED.1

                                           CONCLUSION

        Having thus considered the parties’ filings and applicable law, and being otherwise

 sufficiently advised, IT IS ORDERED that:

     (1) Defendants’ Motion for Summary Judgment [DE 31] is GRANTED;




 1
  The Court need not consider the parties’ arguments for qualified immunity because Fleming’s substantive
 claim fails as a matter of law.
                                                    8
Case 3:19-cv-00125-RGJ-CHL Document 54 Filed 08/02/21 Page 9 of 9 PageID #: 511




    (2) This Matter is DISMISSED with prejudice and STRICKEN from the Court’s active

       docket;

    (3) The Court will enter a separate Judgment.




                                                       August 2, 2021




                                               9
